                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA

                              Plaintiff,

-vs-                                                                Case No. 3:20-CR-24

TREVON LEROY

                              Defendant.


       ORDER GRANTING MOTION TO REVOKE DETENTION ORDER AND ORDERING THE
                        DEFENDANT RELEASED FROM JAIL



         Pursuant to General Order 20-05, this Court held on the record by telephone Defendant’s
Motion to Revoke Detention Order (doc. 21) in which he requested the he be released on bond. The
Government does not object at this time. Defendant is currently in custody at the Miami County Jail.
         The Court having giving consideration, finds that Defendant’s motion is well-founded and
grants Defendant’s Motion to Revoke Detention Order (doc. 21). Further, it is the order of the
Court that the Defendant be released on Tuesday, March 31, 2020 no later than 9:30 a.m. to
Pretrial Services Office. Defendant is to participate in Home Detention with electronic monitoring
and abide by any conditions of release as determined appropriate by Pretrial Services.
         DONE and ORDERED in Dayton, Ohio, this 30th day of March 2020.



                                                     s/Thomas M. Rose
                                                    ________________________________
                                                    THOMAS M. ROSE, JUDGE
                                                    UNITED STATES DISTRICT COURT
